[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
When the case was called for trial, the defendant failed to appear. Accordingly, a default entered under P.B. § 351, and the plaintiff proceeded with her evidence.
Based upon that evidence the court finds the following:
1. That the plaintiff and the defendant are co-owners of a property commonly known as 19 Gull Rock Avenue located in the Town of Madison, Connecticut;
2. The plaintiff and the defendant own said real estate as joint tenants with each owning an undivided one half interest in said real estate;
3. Since 1991 to present, the plaintiff has paid various costs to maintain the property, repair the property, refurbish the property, and has further paid property taxes and other ordinary expenses for which the defendant has failed, neglected and refused to pay his one-half share for the same. Said expenses are in the total amount of $58,899.91;
4. The defendant is currently in possession of the property CT Page 7655 and has caused deterioration and damage to the same which will require $18,000 to put the property back into the condition that it was after the plaintiff recently rehabilitated the same.
The Court having found the above-stated facts, it is hereby Ordered:
1. A partition of the property by sale shall occur with a division of the proceeds, after the payment of the expenses of the sale, between the parties according to their respective interests in the real estate;
2. A Committee shall be appointed to make such sale; however, the Court having found that the fair market value of the property is $317,000, said Committee is hereby authorized to offer the property in a private sale to the plaintiff or the defendant for one half of the fair market value, plus one half of the expenses for the sale, without incurring the costs of a public sale;
3. The Court, having found that the plaintiff expended the sum of $58,899.91 to maintain the property from 1991 to present and will expend the further sum of $18,000 to refurbish the property, damages in the total amount of $47,449.95 are hereby awarded in favor of the plaintiff against the defendant;
4. If the plaintiff successfully purchases the property for one half of the fair market value, the plaintiff shall be entitled to reduce from said payment the sum of $47,449.95, which shall represent a satisfaction of the monetary judgment entered in favor of the plaintiff against the defendant set forth in this Order. Thereafter, the plaintiff will be required to file a satisfaction of judgment;
5. If the defendant successfully purchases the property for one half of the fair market value, the defendant shall also pay the sum of $47,449.95, which shall represent a satisfaction of the monetary judgment entered in favor of the plaintiff against the defendant set forth in this Order. Thereafter, the plaintiff will be required to file a satisfaction of judgment;
6. Judgment for possession is hereby ordered in favor of the successful purchaser of this property from the Committee, and said purchaser shall be authorized to seek an Execution of Ejectment against the parties herein. CT Page 7656
Dated at Meriden, Connecticut this 23 day of October, 1996.
By the Court,
DiPENTIMA, J. Judge of the Superior Court